Title: To James Madison from David Jones, [ca. 19 December] 1813
From: Jones, David
To: Madison, James


        
          Dear Sir,
          [ca. 19 December 1813]
        
        I hope you will Pardon me for Troubling you to read this Sermon for I know that your Time is very precious; but is my opinion that it will be of great use in the Present Crisis. I would have rode down to see you, but I cannot the Cold. I am recovering my health and am in hopes that in warm weather I can be of use to my Country. I know there is no prospect of Peace. I wish that no long speeches be made in Congress, but a few observations, let the Question be taken the british Party in Congress main to gain Time that the british may find us unprepared next spring.
        When you return the Sermon Direct thus
        Revd David Jones Eastown Chester County
        
        To be left at the spread Eage post office Turn pike
        Delare County, & I shall get it immediately. With the
        greatest esteem I am your humble Servt
        
          David Jones
          Chaplain
          9th District
        
      